DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of following informalities: There are three reference #18 shown in Fig. 5A and one of #18 appears to be incorrectly pointing to a region surrounding #22 in Fig. 5A.  As a suggestion, the one of #18 and the region surrounding #22 should be removed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a portion of a III-N buffer layer, a portion of a III-N channel layer, and a portion of a III-V the buffer layer, such portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer forming the vertical structure of the portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer” in lines 5-6 in combination with “a gate contact and gate metal forming a vertical structure, such vertical structure having sides and a top surrounded by an air gap” in lines 1-3 would render the claim indefinite since the terms “a vertical structure” in line 2 and “the vertical structure” in line 7 appear to be referring to two different vertical structures.  For example, “the vertical structure” in line 7 formed by the portion of the III-V buffer layer, the a vertical structure” in line 2 formed by the gate contact and the gate metal having the sides and the top is surrounded by the air gap (See, for example, Fig. 18I).  Claims 2-6, which depend from claim 1, are also rejected by virtue of their dependencies. 

Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a field effect transistor structure in claim 7, particularly in combination with the limitation regarding a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the buffer layer, such portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the buffer layer forming a vertical stack of the portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the buffer layer; wherein the vertical stack extends vertically upwardly into the aperture and between the vertically extending sidewalls of the aperture.  Ozaki et al. (US 2016/0099335 A1) and Williams et al. (US 2014/0284661 A1), previously cited as the closest prior arts of record, teaches the claimed field effect transistor structure except the limitation discussed above.  

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829